Citation Nr: 1446589	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  09-29 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, evaluated as 20 percent disabling prior to October 23, 2009, and 30 percent disabling since October 23, 2009. 

2.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, evaluated as 20 percent disabling prior to October 23, 2009, and 30 percent disabling since October 23, 2009. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from June 1969 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.  During the pendency of the Veteran's appeal, the RO, in an April 2010 rating decision, assigned a 30 percent evaluation for peripheral neuropathy of each of the Veteran's lower extremities, effective from October 23, 2009.

These matters were most recently before the Board in December 2012 and were remanded for further development.  The Board finds that there has been substantial compliance with the Board's remand directives.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal prior to October 23, 2009, the Veteran's neurologic impairment in his right lower extremity has resulted in a disability analogous to no more than moderate incomplete paralysis of a peripheral nerve.

2.  Throughout the rating period on appeal from October 23, 2009, the Veteran's neurologic impairment in his right lower extremity has resulted in a disability analogous to no more than severe incomplete paralysis of a peripheral nerve.

3.  Throughout the rating period on appeal prior to October 23, 2009, the Veteran's neurologic impairment in his left lower extremity has resulted in a disability analogous to no more than moderate incomplete paralysis of a peripheral nerve.

4.  Throughout the rating period on appeal from October 23, 2009, the Veteran's neurologic impairment in his left lower extremity has resulted in a disability analogous to no more than severe incomplete paralysis of a peripheral nerve.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent prior to October 23, 2009 and in excess of 30 percent from October 23, 2009, for peripheral neuropathy of the right lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8521 (2014).

2.  The criteria for a rating in excess of 20 percent prior to October 23, 2009 and in excess of 30 percent from October 23, 2009, for peripheral neuropathy of the left lower extremity, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8521 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in March 2008.

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes and the statements of the Veteran and others in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

VA examinations were obtained in 2008 and 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded an adequate VA examination.  The reports include clinical examination findings and the Veteran's reported symptoms.  The report provides findings relevant to the criteria for rating the disabilities at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Peripheral Neuropathy

Disability ratings for diseases of the peripheral nerves under DC 8521 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances. See 38 C.F.R. § 4.120 (2014).  DC 8521 provides ratings for paralysis of the external popliteal nerve.  DC 8521 provides that mild incomplete paralysis is rated as 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; and severe incomplete paralysis is rated 30 percent disabling.  Complete paralysis of the external popliteal nerve, foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes, is rated 40 percent disabling. 38 C.F.R. § 4.124a, DC 8521 (2014).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.

The words "slight", "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2014).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2014).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
 
In October 2007, the Veteran filed a claim for an increased rating.  He stated that he was having difficulties standing for long periods of time.  The rating period on appeal may be one year prior to the date of receipt of the increased rating claim, provided that the evidence reflects a worsening of the disability during that one year time period. 38 C.F.R. § 3.400(o)(2) (2014). See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010). Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

An October 2007 VA clinical record reflects that the Veteran reported pain in his feet, which had been "going on for at least 3 years, probably longer."  The Veteran reported that he "wears special shoes and he stands on concrete all day long while working."  It was noted that Diclofenac helps the pain somewhat.  He denied any swelling or injury to the feet.  He has sensation to touch.  He denied numbness or tingling.  

An April 2008 VA examination report reflects that the Veteran reported pain when he walks, for which he takes Diclofenac which partially helps.  Upon examination, the Veteran had decreased sensitivity with monofilament, vibration, and proprioception to the feet.  Pain was noted to be periodic, and it was noted that he stands most of the time at work.  There was no paralysis and no neuritis.  The Veteran reported that in the last 12 months, the pain has increased and the balance with walking has become worse.  

A June 2008 private record from Elkhart Clinic reflects that the Veteran had abnormal (decreased but not absent) findings upon nerve conduction studies. 

August 2008 VA clinical record reflects that the Veteran reported left leg pain, with no recent falls, and that he ambulates without assistance.  The Veteran was started on a new medication (neurotin) which he stated was improving the pain. 

A VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) reflects that the Veteran was laid off in October 2008 and retired in January 2009 from his job as a machine operator.  The employer did not state the reason why the Veteran had been laid off other than "requested a layoff."

A December 3, 2008 VA genitourinary examination report reflects that the Veteran reported tingling, numbness, and burning pain in both feet and the lower legs for the past eight years.  The Veteran reported that the use of gabapentin has been of no benefit.  He also reported that he had to stop working in October 2008 because he was unable to continue due to his peripheral neuropathy.  Upon examination, there was a loss of superficial sensations of touch, pain, temperature, and loss of deep sensations of vibration and proprioception in both feet, and the distal halves of both lower legs.  Muscle strength was 3/5 in proximal and distal muscles of both lower extremities.  Deep tendon reflexes were 1+ in the lower legs.  

A December 5, 2008 VA psychotherapy note reflects that the Veteran feels that he was fired because he was the highest paid employee, among other variables.  

A December 6, 2008 VA history and physical note reflects that the Veteran had lower extremity strength of 5/5 bilaterally.  His deep tendon reflexes were slightly diminished.  He had a steady gait, but had decreased sensation in the feet.  

An August 2009 lay statement from the Veteran's friend, C.B. reflects that she is a nurse and has known the Veteran for several years.  She stated that the Veteran retired early from his job due to the numbness, tingling, and throbbing associated with neuropathy.  She also stated that he can only walk short distances due to his feet.  She also stated that the Veteran is a dedicated deacon at his church, but due to standing, he has been unable to service at the full capacity.  

An August 2009 statement from the Veteran's daughter, A.S., reflects her opinion that he is unable to stand for long periods of time, and unable to walk daily for exercise.  

The Veteran underwent a VA examination on October 23, 2009.  The Veteran complained of paresthesias, loss of sensation, pain, increased sensitivity, and gait abnormality.  The Veteran reported that he quit a job in October 2008 because his feet hurt, and that he then retired in January 2009.  Upon examination, the Veteran had normal reflexes of the lower extremities bilaterally.  There was abnormal muscle tone or bulk; however, there was no muscle atrophy present.  

On the right, he had normal vibration testing, decreased testing to pain, decreased testing to light touch, and normal position sense.  On the left, he had normal vibration testing, decreased testing to pain, decreased light touch testing, and normal position sense.  

With regard to gait or balance, the examiner noted that the Veteran had a "slow purposeful gait - came in using a walker but ambulated without it during the exam without problem".  The Veteran was no longer taking gabapentin because he reported that it was not working.

The examiner noted that paralysis and neuritis were absent; neuralgia was present.  The effects on the Veteran's usual daily activities were moderate for chores, shopping, feeding, bathing, dressing, toileting, and grooming.  His disability prevented exercise, sports, and recreation.  His disabilities had a severe effect on traveling.  It was noted that the Veteran had had a recent fall which was not related to his peripheral neuropathy.  The examiner stated, in pertinent part, as follows:

The Veteran's fall on black ice and resultant ankle fracture was not caused by his peripheral neuropathies, he simply slipped and fell on black ice, it was an accident. 

The October 2009 VA examiner also noted that the Veteran's lower extremity peripheral neuropathies would not prevent him from engaging in sedentary employment; it would prevent him from doing physical labor/employment.

Records in July 2009, January 2010 and January 2013 note that the Veteran was using special diabetic shoes and/or inlays for his diabetic neuropathy; however, this would relate to his sensory function as shoes and/or inlays are used to protect feet which have a lack, in whole or part, of sensation.  VA records also reflect that the Veteran had complaints of numbness, tingling, and pain and that he had had swelling after standing on his feet all day at work (e.g. July 2009, January 2010 and January 2013).

VA records reflect that the Veteran's neurological vascular status was intact (June 2007, February 2009, October 2009, January 2010, November 2010).

Initially, the Board finds that a rating in excess of 30 percent is not warranted for any period on appeal.  The Veteran would be entitled to a 40 percent rating if he had complete paralysis of the external popliteal nerve.  The evidence is against any such finding.  The evidence does not reflect that he has foot drop, slight droop of the phlanges of the toes, that he cannot dorsiflex the foot, that he has lost extension of the proximal phlanges of the toes, that his adduction is weakened, or that he has anesthesia covering the entire dorsum of the foot and toes. 

Next, the Board will discuss whether a rating of 30 percent is warranted prior to October 23, 2009.  With regard to reflexes, the earliest clinical evidence of impaired reflexes is in December 2008, when an examination report reflects that deep tendon reflexes were 1+ in the lower legs.  The December 6, 2008 VA history and physical note reflects deep tendon reflexes were slightly diminished.  However, the October 2009 VA examination report reflects that patellar, Achilles deep tendon reflexes were normal.  Babinski sign was normal.  Thus, even though the Veteran's reflexes were noted to be slightly diminished on one occasion, he still had reflexes.  A 1+ indicates "low normal, somewhat diminished;" a "0" "may indicate neuropathy; no response."  Medical Abbreviations  (Neil M. Davis, 13th Ed. 2007).

With regard to strength, the earliest clinical evidence of decreased muscle strength is the December 3, 2008 VA genitourinary examination report which reflects that muscle strength was 3/5 in proximal and distal muscles of both lower extremities; however, a December 6, 2008 VA history and physical note reflects that he had lower extremity strength of 5/5 bilaterally.  In addition, the evidence does not reflect that a decreased muscle strength in the proximal and distal muscles would be related to peripheral neuropathy.  Even considering that the Veteran's muscle strength was noted to be diminished on one occasion, he still had at least active movement against gravity (i.e. 3/5).

With regard to sensations, the October 2007 VA clinical record reflects that the Veteran had sensation to touch, and that he denied numbness or tingling.  At the April 2008 VA examination, the Veteran had decreased sensation (monofilament, vibration, and proprioception).  The December 3, 2008 VA genitourinary examination report reflects a loss of superficial sensations of touch, pain, temperature, and loss of deep sensations of vibration and proprioception in both feet, and the distal halves of both lower legs.  The October 2009 report reflects normal vibration and position sense, but decreased sensory of pain and light touch bilaterally.

With regard to gait and balance, the Veteran reported in April 2008 that his balance with walking had become worse; however, an August 2008 VA record reflects that he had not had recent falls, and that he ambulates without assistance, and the December 2008 record notes a steady gait.  A December 2008 VA clinical record reflects that the Veteran would walk around in the mall when depressed; thus, indicating that his peripheral neuropathy did not cause severe incomplete paralysis.  February 2009 VA clinical records reflect that the Veteran had fallen on ice in December and broken his lower leg "in four places and dislocated his ankle."  It was noted that he had surgery and was discharged with a foot boot, and that he occasionally uses a walker to help with ambulation.  (As noted above, the clinical evidence does not reflect that the fall was due to his service-connected peripheral neuropathy).  A September 2009 VA clinical record reflects that the Veteran reported that he used to like to walk and bowl; however he "broke his ankle a couple of months ago and has had a difficult time healing."  The Veteran reported that due to the broken ankle and his neuropathy, he was not able to bowl or walk.  The Board notes that despite the Veteran's allegation that his neuropathy kept him from walking or bowling, the clinical evidence is against such a finding.  2009 clinical records reflect that the Veteran as using a walker; however, it was noted that he had an ankle fracture.  

The October 2009 VA report also reflects that the Veteran was able to ambulate without a walker without problem while being examined.  An April 2011 VA clinical note painful walking due to a heel spur.

With regard to muscle atrophy, the October 2009 VA examination report reflects that there was no atrophy.  The Board finds that the lack of muscle atrophy demonstrates that despite any decreased muscle strength and other problems, the Veteran has been able to use the lower extremities in close to a normal manner, such that no atrophy or other wasting has manifested.  

The regulations set the maximum rating for peripheral nerves at the moderate degree when the involvement is wholly sensory.  For the external popliteal nerve, the maximum rating for moderate is 20 percent.  Thus, as long as the Veteran's symptoms were solely sensory, the rating should be for the mild, or at most, 20 percent.  The Veteran's symptoms were solely sensory until December 2008.  Thus, no rating in excess of 20 percent is warranted prior to December 2008.  In addition, his symptoms, as noted above, did not rise to the level of severe prior to October 23, 2009, and have not risen to the level of complete paralysis at any time during the rating period on appeal. 

The Board has considered the clinical evidence and the lay statements with regard to the Veteran's symptoms, and finds that an increased rating is not warranted for any period on appeal. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular

The rating criteria for peripheral neuropathy reasonably describe the Veteran's disability level and are broad enough to allow for any related symptomatology that affects the Veteran's ability to function.  The criteria allow for a rating based on the mild, moderate, or severe symptoms of incomplete paralysis, or complete paralysis.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary. Thun v. Peake, 22 Vet. App. 111 (2008).

Total Disability based on Individual Unemployability (TDIU)

TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The evidence reflects that the Veteran had reported that he retired in January 2009.  The VA Form 21-4192 reflects that the Veteran's last date of employment was January 29, 2009.  In a November 2009 rating decision, the RO granted TDIU effective from January 30, 2009.  The Board finds that the issue of entitlement to TDIU prior to January 2009 has not been raised by the record. 


ORDER

Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, evaluated as 20 percent disabling prior to October 23, 2009, and 30 percent disabling since October 23, 2009 is denied. 

Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, evaluated as 20 percent disabling prior to October 23, 2009, and 30 percent disabling since October 23, 200 is denied.



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


